DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 10, illustrated in Fig. 2A and Fig. 3B in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that “First, it is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. In addition, because at least generic claims 1 and 14 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn. Furthermore, Species 10, 11, and 12 differ merely in the amount of contacts, metal lines, and vias, in which the first path and the second path share. Therefore, Species 10, 11 and12 do not have mutually exclusive characteristics. Applicant respectfully submits that examination of at least Species 10, 11, and 12 together would not place an undue burden on the Examiner”.  This is not found persuasive because of the following reasons:
First, “it should be no undue burden on the Examiner to consider all claims in the single application” is Applicant’s mere assumption. As stated in the election/restriction requirement, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the prior art applicable to one invention would not likely be applicable to another invention; the species or groupings of patentably indistinct species have acquired a separate status in 
Second, “generic claims 1 and 14 should be in condition for allowance” is Applicant’s mere assumption and is proved wrong in view of this Office Action.
Third, Applicant’s statement of “species 10, 11, and 12 differ merely in the amount of contacts, metal lines, and vias, in which the first path and the second path share. Therefore, Species 10, 11 and12 do not have mutually exclusive characteristics” can be used in the rejection to reject claims direct to non-elected species 11 and 12 as obvious over elected species 10 as admitted by Applicant. However, for Applicant’s benefit, species 11 and 12 will not be examined as such and will be restricted as non-elected species.  
Overall, Applicant’s arguments are not persuasive. The requirement is still deemed proper and is therefore made FINAL.
Regarding claims 10-11 and 20, Applicant asserted that claims 10-11 and 20 are directed to an elected species 10, Examiner respectfully disagrees. Claims 10-11 and 20 are directed to a nonelected species not shown in any of the drawings. Specifically, claims 1 and 14 recites “a source/drain region of the first active element is electrically connected to a gate structure of the second active element through the first path.” Claims 10 and 20 which depend on claims 1, 14, respectively, recite “respective source/drain regions of the third active elements are electrically connected to the 

    PNG
    media_image1.png
    466
    987
    media_image1.png
    Greyscale

Accordingly, claims 3, 5, 10-11, 17 and 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
 
Response to Amendment
Specification
The amendments to the Specification and Abstract received on 12/22/2020 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US Pub. 20130256801) in view of Blish, II (US Pat. 6844573).
Regarding claims 1 and 12, Yen et al. discloses in Fig. 2B and Fig. 2C a semiconductor device, comprising:  
2a substrate including a semiconductor substrate [101], a 3semiconductor layer [102], wherein the semiconductor layer [102] includes a 5first semiconductor block and a second semiconductor block;  
7a first active element [110] and a second active element [145] disposed on the first 8semiconductor block and the second semiconductor block respectively; and 
9an interconnect structure disposed over the semiconductor layer [102], wherein the 10interconnect structure includes a plurality of contacts [vias] and multiple layered 
13wherein a source/drain region [132 and/or 122] of the first active element [110] is electrically 14connected to a gate structure of the second active element [145] through the first path, and
15wherein the first semiconductor block is electrically connected to the second 16semiconductor block through the second path, wherein the second path includes a first 17contact [contact to 171] that is in contact with an upper surface of the second semiconductor block.  

    PNG
    media_image2.png
    513
    703
    media_image2.png
    Greyscale

Yen et al. fails to disclose
the substrate comprises a silicon-on-insulator (SOI) substrate including a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer, wherein the 5first semiconductor block and the second semiconductor block are separated from 6each other by an isolation structure in the semiconductor layer;
wherein the isolation structure extends 2from an upper surface of the semiconductor layer to the buried oxide layer.  
Blish, II discloses in Fig. 3-Fig.6 

wherein the isolation structure [68] extends 2from an upper surface of the semiconductor layer [66] to the buried oxide layer [62].  
  It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include the substrate comprises a silicon-on-insulator (SOI) substrate including a buried oxide layer disposed between the semiconductor substrate and the semiconductor layer, wherein the first semiconductor block and the second semiconductor block are separated from each other by an isolation structure in the semiconductor layer; wherein the isolation structure extends 2from an upper surface of the semiconductor layer to the buried oxide layer.  The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing a SOI device with advantages such as maximizing speed, minimizing current leakage and capacitance and eliminating latchup problems and providing suitable method for properly isolated transistor formed on the SOI structure and avoiding significant heat buildup [columns 1-4 of Blish, II]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


wherein the second path 2includes an Xth layer of the metal lines, and the first path includes a Yth layer of the 3metal lines, and wherein X is less than or equal to Y;  
wherein the second path 2includes a second contact that is in contact with an upper surface of the first semiconductor block;
wherein the second path 2includes a 1st layer of the metal lines [M1] contacting the first contact and the second 3contact;
11wherein the first path and 2the second path share the contacts or the metal lines;
wherein the first path and 2the second path include a second contact that is in contact with the source/drain region [132 and/or 122] 3of the first active element [110];
1wherein the first active element [110] is an 2inverter.  
  
    PNG
    media_image2.png
    513
    703
    media_image2.png
    Greyscale
	Regarding claims 9 and 19, Yen et al. discloses in Fig. 2B and Fig. 2C that in cross-section view, the first semiconductor block has a first area [areas of 2 transistors associated with DNW] and the second 3semiconductor block has a second area [area of transistor 145 and diode 170]. Yen discloses in paragraph [0029] that the diode 170 can 
Blish, II discloses in Fig. 3, Fig. 5
wherein when viewed 2from a top view, the first semiconductor block has a first area [area of 2 transistors] and the second 3semiconductor block has a second area [area of 1 transistor] that is smaller than the first area [area of 2 transistors].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include wherein when viewed from a top view, the first semiconductor block has a first area and the second semiconductor block has a second area that is smaller than the first area. The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing suitable top view and suitable size of the first semiconductor block and the second semiconductor block. 

Regarding claim 14, Yen et al. discloses in Fig. 2B and Fig. 2C a semiconductor device, comprising:  1
2providing 2a substrate, wherein the substrate 3includes including a semiconductor substrate [101], a 3semiconductor layer [102], wherein the semiconductor layer [102] includes a 5first semiconductor block and a second semiconductor block;  

10forming an interconnect structure over the semiconductor layer [102], wherein the 10interconnect structure includes a plurality of contacts [vias] and multiple layered metal lines [M1, M2, M3] 11sequentially arranged over the plurality of contacts [vias] to provide a first path and a second 12path, 
1413wherein a source/drain region [132 and/or 122] of the first active element [110] is electrically 14connected to a gate structure of the second active element [145] through the first path, and
15wherein the first semiconductor block is electrically connected to the second 16semiconductor block through the second path, wherein the second path includes a first 17contact [contact to 171] that is in contact with an upper surface of the second semiconductor block.  

    PNG
    media_image2.png
    513
    703
    media_image2.png
    Greyscale

Yen et al. fails to disclose
the substrate comprises a silicon-on-insulator (SOI) substrate and includes a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer; 

Blish, II discloses in Fig. 3-Fig.6 
the substrate comprises a silicon-on-insulator (SOI) substrate [60] and includes a buried oxide layer [62] disposed between the semiconductor 4substrate [64] and the semiconductor layer [66]; 
forming an isolation structure [68] in the semiconductor layer [66] so that the 6semiconductor layer [66] is divided into the first semiconductor block and the second 7semiconductor block by the isolation structure [68].    
  It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Blish, II into the method of Yen et al. to include the substrate comprises a silicon-on-insulator (SOI) substrate and includes a buried oxide layer disposed between the semiconductor 4substrate and the semiconductor layer; forming an isolation structure in the semiconductor layer so that the 6semiconductor layer is divided into the first semiconductor block and the second 7semiconductor block by the isolation structure. The ordinary artisan would have been motivated to modify Yen et al. in the above manner for the purpose of providing a SOI device with advantages such as maximizing speed, minimizing current leakage and capacitance and eliminating latchup problems and providing suitable method for properly isolated transistor formed on the SOI structure and avoiding significant heat buildup [columns 1-4 of Blish, II]. Further, it would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SOPHIA T NGUYEN/
Primary Examiner, Art Unit 2822